Title: Thomas Jefferson to George Hay, 11 November 1810
From: Jefferson, Thomas
To: Hay, George


          
            Dear Sir
            Monticello Nov. 11. 10
          
            Your favor was recieved by the last post, and I now inclose you my statement in the case of the batture. further reflection and research has enabled me to make several additions, not unimportant.   for the most valuable one however I am entirely indebted to a memoire of M. Moreau de Lislet which I very lately recieved from mr Rodney.  this respects the law of France on the subject of Alluvions, and removes all the difficulties on that point. I have given the substance of his argument on that branch. it is far the ablest of the Memoires I have seen.  but, like Thierry, after gaining one point, he gratuitously gives up others of equal importance. I have been obliged to combat two of his admissions as you will see. the principal additions being interleaved, will very readily shew themselves to you, so that you may read them separately from the old part.  this par copy now inclosed is to remain with yourself & mr Wirt for your use and that of mr Tazewell, who has read it before the late additions were made to it. in a former letter I suggested to you my idea of the pleas which would secure to us the benefit of the want of title in the pl. of my justification as a public agent, and of the want of jurisdiction from the locality of the cause of action. this however you gentlemen will decide as you think best. you will of course be so good as to communicate the inclosed to mr Wirt. Accept the assurances of my great esteem and respect.
          
            Th:
            Jefferson
        